Citation Nr: 1757178	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected status-post right total knee replacement with residual scar, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 25, 2014.


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2012, this matter was remanded in order to provide the Veteran with a hearing before the Board.  Although the Veteran was afforded a Travel Board hearing before the Board in April 2012, the Veteran only presented testimony relating to his claims for entitlement to service connection for PTSD and entitlement to service connection for insomnia.  Pursuant to the June 2012 remand, the Veteran was scheduled for a videoconference hearing on July 30, 2015; however, he withdrew his request for a hearing in this matter in July 2015 correspondence. 

In September 2015, this matter was remanded again in order to provide the Veteran with a contemporaneous examination.


FINDINGS OF FACT

1.  For the entire appeal period, exclusive of the temporary 100 percent ratings for convalescence from December 22, 2008, to February 1, 2010, and from February 24, 2011, to April 1, 2012, the Veteran's residuals of status post right total knee replacement (TKR) have not been shown to manifest as chronic residuals of TKR consisting of severe weakness or severe painful motion or impairment approximating such level of severity; extension limited to 45 degrees; impairment of the tibia and fibula; or ankylosis.

2.  For the rating period prior to July 25, 2014, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent as of October 27, 2015, for status post left knee replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Code (Code) 5055 (2017).

2.  For the rating period prior to July 25, 2014, the criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For the entire appeal period, exclusive of the temporary 100 percent ratings for convalescence from December 22, 2008, to February 1, 2010, and from February 24, 2011, to April 1, 2012, the Veteran has been assigned a 30 percent evaluation under Code 5055 for his status post total right knee replacement.

Under Code 5055, a 100 percent rating is assigned for one year following the implantation of the prosthesis.  A 60 percent rating is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum 30 percent rating is warranted.  For intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.

Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated as zero percent disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Outpatient VA treatment records from Colorado Springs CBOC were reviewed and show the Veteran underwent a right total knee replacement on December 22, 2008.  He had physical therapy and did well since his surgery.

During the January 2010 VA examination the Veteran reported having constant pain in the right knee.  He also has nerve pain around the knee, which is like a shock kind of pain.  These shocking pains are throughout the outside of the knee only.  He reported having to be "drugged up constantly because of pain".  He reported that Gabapentin helps somewhat with the nerve pain.  He reported doing exercises at home to strengthen his legs, which was advised by the physical therapy department.  Dressing, undressing, eating and writing are not affected by the knee condition.  The Veteran reported difficulty going down stairs and that he no longer runs.  

Physical examination revealed the right knee looks larger than the left knee.  It measured about 37.5 cm compared to 36 cm on the left side.  Range of motion of the right knee was 0-80 degrees.  There was no ligament laxity noted.  Slight tenderness on the medial joint line of the right knee was noted, without any effusion.  Pain with motion testing was noted.  On repetitive testing, there was no limitation due to painful motion, fatigue, weakness, or incoordination and range of motion values were unchanged from baseline testing.  The examiner noted that the Veteran drove to the examination from Colorado Springs, 1-1/2 hour and the knee has become painful.  X-rays of the right knee revealed no change, total knee.  Limited demonstration patellar articular component on sunrise view without obvious change on the lateral view.  The examiner determined status post total right knee replacement with residual scar and superficial nerve injury causing sensory symptoms.  There is also limited motion.  The physical examination also revealed a well-healed surgical scar on the anterior aspect of the knee extending about 3 inches above the knee to below the knee, and the scar is about 16 cm long on the anterior aspect, and at the widest spot it was about 1 cm.  The scar is hyperpigmented throughout the length of the scar, smooth in appearance, and nontender.  There is no evidence of keloid formation, depression, adherence, inflammation, edema, or ulceration of the scar.  The scar is slightly deep, with the underlying tissue felt equal to the size of the overlying skin scar.  There is no soft tissue loss noted.

During the April 2010 VA examination, the Veteran reported pain, weakness, swelling, and instability as some of his symptoms.  He denied any abnormal movement in the right knee.  Motor function was found to be normal in the knee and repetitive range of motion found flexion limited, to 90 degrees.  There was no objective evidence of instability in the knee or abnormal movement in the knee. 

During the September 2015 remand, the Board noted that a June 2011 statement of the case did not address the recent March 2011 knee surgery or order a VA examination to determine the severity of the right knee disorder post-surgery.  It was noted that a temporary total rating was awarded in September 2011, effective February 24, 2011 until April 1, 2012, at which time a 30 percent rating was to resume.  The Board observed a VA examination of the right knee had not been scheduled since the February 2011 surgery.  Accordingly, a remand was required to schedule an examination to determine the current severity of the Veteran's right knee disability.
Pursuant to the September 2015 remand, the Veteran was examined in April 2016.  During the examination, the Veteran reported continuing nerve pain of the right knee, described as a dull, intermittent pain, localized around the knee joint anteriorly, which is treated with gabapentin (prescribed for sciatica).  No flare-ups were reported.  On physical examination, the examiner noted no objective evidence of localized tenderness/pain on palpation of the joint/soft tissue.  Range of motion testing x3 showed right knee flexion from 5 to 105 degrees; and extension from 105 to 5 degrees, both with no pain on motion.  The examiner noted the Veteran reports that his knee feels tired after 30 minutes of walking.  All other findings were normal, to include on muscle strength testing and joint stability tests.  X-rays were unremarkable, with no evidence of arthritis.  The examiner diagnosed status-post right total knee replacement with residual scar and superficial nerve injury.

The Board has first considered whether a 60 percent rating is warranted pursuant to Diagnostic Code 5055.  As discussed, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  The Board observes that the evidence fails to demonstrate severe painful motion.  In this regard, during the September 2015 examination, right knee flexion was to 105 degrees without pain, the Veteran was able to perform three repetitions without additional functional loss or range of motion.  Further, muscle strength testing was normal at 5/5 for flexion and 5/5 for extension.  Additionally, the right knee was stable.  Collectively, the objective testing results does not more nearly approximate severe painful motion or weakness.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his right knee disability under Code 5055. 

The Board has also considered whether a rating in excess of 30 percent is warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  As noted previously, Diagnostic Code 5256 is applicable when there is evidence of ankylosis of the knee; however, the evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as he has been able to maintain significant motion of the knee during this appeal period.  Further, no ankylosis was found during the September 2015 examination.  As such, a higher disability rating under Diagnostic Code 5256 is not warranted.  
Additionally, as relevant to Diagnostic Code 5261, in order to warrant a rating in excess of 30 percent, extension must be limited to 30 degrees.  In the instant case, range of motion testing during this period has revealed that extension is 5 degrees, even in contemplation of pain on motion and subsequent to repetitive testing.  Specifically, at the September 2015 VA examination, during range of motion testing, there was no noted pain and the Veteran was capable of 5 degrees of extension with no additional limitations after repetitive motion.  Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's right knee disability pursuant to limitation of extension under Diagnostic Code 5261, is not warranted, even in consideration of additional functional loss as a result of pain on motion and/or following repetitive testing.  

Finally, the record is void of any evidence of tibia and fibula impairment.  Therefore, a higher rating under Diagnostic Code 5262 is not warranted.  

As it relates to the right knee (anterior/vertical) surgical scar, the examiner described the scar as measuring 15cm x 0.8cm, and neither painful nor unstable. Entitlement to a separate compensable evaluation for the residual scar may be assigned if the records show one or two scars that are unstable or painful.  Neither pain or instability of the scar itself was not shown on the VA examination, therefore a separate compensable evaluation is not warranted. 

The Board has considered whether additional ratings for neurologic manifestations are warranted.  The Veteran has been awarded a separate compensable evaluation for right lower extremity neurological impairment related to the TKR.  He has appealed the evaluation, and this issue is not before the Board at this time.  

The Board acknowledges that the most recent September 2015 VA examiner was unable to conclude without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  It appears that this was based on a lack of direct observation during flare-up and thus it would appear likely that additional examination would again fail to provide this data.  The Board does note that after three repetitions, the right knee did not exhibit any additional loss of range of motion.  The Board further acknowledges that the September 2015 examiner failed to provide passive range of motion findings pursuant to Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board finds, however, remanding to provide an additional opinion and to determine whether the Veteran experiences differing range of passive motion would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Indeed, it is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint.

The Board finds that the Veteran did not raise any argument regarding the impact of testing as noted in Correia or how such testing could assist in proving his claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines that there is no additional development needed for the issue decided herein.

TDIU

A TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. §  4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

TDIU Analysis

As outlined above, TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  TDIU has been in effect since July 25, 2014, (the date of the claim) based on the service-connected disabilities of thoracolumbar degenerative joint disease, degenerative disc disease, and intervertebral disc disease with bilateral radiculopathy.  In a subsequent February 2016 rating decision, service connection was granted for persistent depressive disorder pursuant to the September 2015 Board decision; and 50 percent rating was assigned effective from October 12, 2006.  As a result, the schedular requirements for TDIU were met as of January 25, 2008.  

The medical evidence of record however, does not show that the depressive disorder contributes to the Veteran's inability to secure or follow a substantially gainful occupation.  Indeed, in an April 2010 VA mental health examination, the examiner noted that the mental health symptoms are severe enough to interfere with occupational and social functioning, however, there was no indication that the Veteran was unable to secure of follow substantially gainful employment.  Further, there is no indication from the February 2015 examination report, the Veteran was unable to secure substantially gainful employment due to his psychiatric disability.

Thus, the Board finds that the weight of the evidence demonstrates that, for the rating period prior to July 25, 2014, the Veteran was not rendered unable to obtain (secure) or follow (maintain) substantially gainful employment due to the service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased rating for service-connected status-post right total knee replacement with residual scar currently rated 30 percent disabling is denied.

A TDIU prior to July 25, 2014, is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


